Exhibit 99.10 Unaudited Condensed Financial Statements in compliance with IFRS Unaudited Condensed Consolidated Interim Financial Statements prepared in compliance with IAS 34, Interim Financial Reporting Infosys Technologies Limited and subsidiaries Unaudited Condensed Consolidated Balance Sheet as of (Dollars in millions except share data) December 31, 2009 March 31, 2009 ASSETS Current assets Cash and cash equivalents $1,972 $2,167 Available-for-sale financial assets 1,133 – Trade receivables 724 724 Unbilled revenue 173 148 Derivative financial instruments 16 – Prepayments and other assets 117 81 Total current assets 4,135 3,120 Non-current assets Property, plant and equipment 961 920 Goodwill 178 135 Intangible assets 15 7 Deferred income tax assets 136 88 Income tax assets 80 54 Other non-current assets 73 52 Total non-current assets 1,443 1,256 Total assets $5,578 $4,376 LIABILITIES AND EQUITY Current liabilities Trade payables $3 $5 Derivative financial instruments – 22 Current income tax liabilities 154 115 Client deposits 3 1 Unearned revenue 133 65 Employee benefit obligations 30 21 Provisions 16 18 Other current liabilities 358 290 Total current liabilities 697 537 Non-current liabilities Deferred income tax liabilities 8 7 Employee benefit obligations 46 48 Other non-current liabilities 9 – Total liabilities 760 592 Equity Share capital-Rs. 5 ($0.16) par value 600,000,000 equity shares authorized, issued and outstanding 570,701,633 and 572,830,043 as of December 31, 2009 and March 31, 2009, respectively 64 64 Share premium 685 672 Retained earnings 4,262 3,618 Other components of equity (193) (570) Total equity attributable to equity holders of the company 4,818 3,784 Total liabilities and equity $5,578 $4,376 The accompanying notes form an integral part of the unaudited condensed consolidated interim financial statements Infosys Technologies Limited and subsidiaries Unaudited Condensed Consolidated Statement of Comprehensive Income (Dollars in millions except share data) Three months ended December 31, Nine months ended December 31, 2009 2008 2009 2008 Revenues $1,232 $1,171 $3,508 $3,542 Cost of sales 700 661 2,005 2,049 Gross profit 532 510 1,503 1,493 Operating expenses: Selling and marketing expenses 68 55 178 184 Administrative expenses 82 82 255 265 Total operating expenses 150 137 433 449 Operating profit 382 373 1,070 1,044 Other income 50 7 154 50 Profit before income taxes 432 380 1,224 1,094 Income tax expense 98 48 260 134 Net profit $334 $332 $964 $960 Other comprehensive income Exchange differences on translating foreign operations 151 (134) 377 (724) Total other comprehensive income $151 $(134) $377 $(724) Total comprehensive income $485 $198 $1,341 $236 Profit attributable to: Owners of the company 334 332 964 960 Non-controlling interest – $334 $332 $964 $960 Total comprehensive income attributable to: Owners of the company 485 198 1,341 236 Non-controlling interest – $485 $198 $1,341 $236 Earnings per equity share Basic ($) 0.59 0.58 1.69 1.69 Diluted ($) 0.59 0.58 1.69 1.68 Weighted average equity shares used in computing earnings per equity share Basic 570,602,970 569,755,757 570,353,792 569,571,267 Diluted 571,183,310 570,449,069 571,039,216 570,650,033 The accompanying notes form an integral part of the unaudited condensed consolidated interim financial statements Infosys Technologies Limited and subsidiaries Unaudited Condensed Consolidated Statement of Changes in Equity (Dollars in millionsexcept share data) Shares Share capital Share premium Retained earnings Other components of equity Total equity attributable to equity holders of the company Balance as of April 1, 2008 571,995,758 $64 $655 $2,896 $301 $3,916 Changes in equity for the Nine months ended December 31, 2008 Sharesissued 645,745 – 10 – – 10 Share-based compensation – – 1 – – 1 Dividends (including corporate dividend tax) – – – (559) – (559) Total comprehensive income – – – 960 (724) 236 Balance as of December 31, 2008 572,641,503 $64 $666 $3,297 $(423) $3,604 Balance as of April 1, 2009 572,830,043 $64 $672 $3,618 $(570) $3,784 Changes in equity for the Nine months ended December 31, 2009 Shares issued 705,190 – 13 – – 13 Treasury shares * (2,833,600) – Reserves on consolidation of trusts – – – 10 – 10 Dividends (including corporate dividend tax) – – – (330) – (330) Total comprehensive income – – – 964 377 1,341 Balance as of December 31, 2009 570,701,633 $64 $685 $4,262 $(193) $4,818 The accompanying notes form an integral part of the unaudited condensed consolidated interim financial statements *Treasury shares held by controlled trusts consolidated effective July 1, 2009. Infosys Technologies Limited and subsidiaries Unaudited Condensed Consolidated Statement of Cash Flow (Dollars in millions) Nine months ended December 31, 2009 2008 Operating activities: Net profit $964 $960 Adjustments to reconcile net profit to net cash provided by operating activities: Depreciation and amortization 149 120 Share-based compensation – 1 Income tax expense 260 134 Income on investments (16) – Changes in working capital Trade receivables 66 (47) Prepayments and other assets (21) 21 Unbilled revenue (11) (70) Trade payables (3) (8) Client deposits 2 4 Unearned revenue 60 31 Other liabilities and provisions (16) 73 Cash generated from operations 1,434 1,219 Income taxes paid (290) (123) Net cash provided by operating activities 1,144 1,096 Investing activities: Payment for acquisition of business, net of cash acquired (37) (3) Expenditure on property, plant and equipment (102) (226) Loans to employees 1 (2) Non-current deposits placed with corporations (12) (16) Income on investments 16 – Investment in available-for-sale financial assets (1,774) (60) Redemption of available-for-sale financial assets 673 76 Investment in certificates of deposit – (43) Net cash used in investing activities (1,235) (274) Financing activities: Proceeds from issuance of common stock on exercise of employee stock options 13 10 Payment of dividends (including corporate dividend tax) (330) (559) Net cash used in financing activities (317) (549) Effect of exchange rate changes on cash and cash equivalents 203 (383) Net (decrease)/ increase in cash and cash equivalents (408) 273 Cash and cash equivalents at the beginning 2,167 2,058 Opening balance of cash and cash equivalents arising on consolidation of controlled trusts 10 – Cash and cash equivalents at the end $1,972 $1,948 Supplementary information: Restricted cash balance $15 $1 The accompanying notes form an integral part of the unaudited condensed consolidated interim financial statements Notes to the Unaudited Condensed Consolidated Interim Financial Statements 1. Company Overview and Significant Accounting Policies 1.1 Company overview Infosys Technologies Limited (Infosys or the company) along with its controlled trusts, majority owned and controlled subsidiary, Infosys BPO Limited (Infosys BPO) and wholly owned and controlled subsidiaries, Infosys Technologies (Australia) Pty. Limited (Infosys Australia), Infosys Technologies (China) Co.
